Citation Nr: 1827803	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-10 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for hypertension (HTN), to include as secondary to service-connected major depressive disorder (MDD).

2. Entitlement to service connection for migraines, to include as secondary to service-connected MDD.

3. Entitlement to service connection to status post left patella tendon rupture (left knee disability) as secondary to service-connected left foot paresthesia.

4. Entitlement to a rating in excess of 10 percent for service-connected left foot paresthesia.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6. Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C. § 1114(s) (2012), to include based on housebound status.

REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to May 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2012, June 2012, and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The April 2012 rating decision denied service connection for a left knee disability and PTSD, and continued a 10 percent rating for left foot paresthesia.  The June 2012 rating decision granted service connection for MDD and assigned a rating of 50 percent, effective April 7, 2010.  The August 2012 rating decision denied service connection for HTN and migraines, and denied a TDIU.  The Veteran timely filed an appeal concerning his claims for service connection, increased ratings, and a TDIU.

In April 2017, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing; a transcript of the proceeding is associated with the claims file.

In a November 2017 decision, the Board granted service connection for PTSD and an initial rating of 100 percent for MDD and PTSD.  As a result, the Board found that the issue of entitlement to SMC had been raised.  The Board remanded the remaining issues of service connection, increased rating, TDIU, and SMC for additional development.  For the reasons indicated in the discussion below, the Board finds that there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for migraines, a TDIU and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension did not manifest in service or within the one-year presumptive period and is unrelated to service.

2.  The Veteran's service-connected MDD with PTSD did not cause or aggravate his hypertension.

3.  The evidence is at least evenly balanced as to whether the Veteran's left knee disability was caused by his service-connected left foot paresthesia.

4.  From December 22, 2010, the date the Veteran filed is claim for increased rating, the evidence reflects that Veteran's left foot paresthesia more nearly approximates mild severity, but the preponderance of the evidence reflects that it does not more nearly approximate moderate severity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to include as secondary to service-connected MDD and PTSD, have not been met on a direct or secondary basis.  38 U.S.C. §§ 1101, 1110, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for a left knee disability secondary to service-connected left foot paresthesia have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.

3.  From December 22, 2010, the criteria for a rating in excess of 10 percent for left foot paresthesia have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.4.124a, Diagnostic Code (DC) 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Consistent with this framework, service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including HTN, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Moreover, a Veteran may establish service connection through a demonstration of chronicity or continuity of symptomatology under 38 C.F.R. § 3.303(b), but only if service connection is for a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  Arthritis is one such disease.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

HTN

The Veteran contends that he has hypertension, to include as secondary to his service-connected MDD and PTSD.

Service treatment records (STRs) reflect an enlistment report of medical examination noting a blood pressure (BP) of 118/74, and a separation report of medical examination documenting a BP of 122/74.

Private treatment records reflect BP readings of 133/83 in February 2008; 130/78 in May 2008; 165/95 and 131/88 in December 2008; 138/90 in April 2010, 140/82 in June 2010, and 134/87 in July 2010.

A VA examination report in March 2011 indicates BP readings of 130/82, 130/80, and 120/78.

A July 2012 VA examination report documents that the Veteran's primary care physician (PCP) diagnosed hypertension in March 2011.  The PCP noted that the Vetran's BP had been borderline for a while and that his weight had increased by 30 pounds in two years.  The examiner noted that the Veteran's elevated BP did not occur until his weight gain.  Specifically, the examiner observed that review of the records showed that the Veteran's BP remained reasonable when he weighed 226 pounds or less.  The examiner opined that the Veteran developed hypertension in 2009, over 30 years after his separation from service, and that his presentation was "more typical for hypertension related to genetics, age, and weight, than to PTSD."  As such, the examiner found that the Veteran's hypertension was less likely than not caused or related to his PTSD or military service.

A December 2013 VA addendum report clarifies that the Veteran's hypertension was not related to any mental health condition, to include PTSD and MDD.  The examiner noted that the Veteran's medical history was consistent with late developing hypertension, possibly associated with obesity.  The Veteran did not relate his hypertension to any emotional stress, anxiety, or depression.  Therefore, it was less likely than not that the Veteran's hypertension was secondary to his MDD, PTSD, or any other mental health condition.   

During his April 2017 hearing, the Veteran testified that he believed that his hypertension was aggravated by his anxiety.  He stated that his BP worsened during certain periods of anxiety or depression.

A January 2018 VA examination report reflects that the Veteran was diagnosed with hypertension in March 2011, and that he was on a low dose of medication for years.  The examiner opined that the Veteran's hypertension was less likely than not secondary to his service-connected disabilities or service, and that it was not aggravated beyond the natural progression of the disease as a result of his service-connected disabilities.  Instead, the examiner found that his hypertension was "due to a combination of obesity, life style choices, and genetics."  The Veteran reported that his twin sister and his grandparents had hypertension HTN, records showed long-standing obesity (BMI greater than 30), as well as alcohol dependence.  The examiner referenced several medical articles discussing obesity-related hypertension to support his conclusion.

Upon review of the record, the Board finds that the evidence preponderates against the claim.  The evidence in support of the claim is limited to the Veteran's general contention.  He does not assert a continuity of symptomatology and it is not suggested by the evidence of record.  Thus, neither the lay nor medical evidence suggest that hypertension manifested in service or within the one-year presumptive period for chronic diseases.  See 38 C.F.R. § 3.303, 3.309.

As to whether the Veteran's hypertension was caused or aggravated by his service-connected disabilities, the VA examiners opined that the Veteran's hypertension was less likely than not secondary to, or aggravated beyond natural progression of, the Veteran's service connected MDD and PTSD.  The December 2013 and January 2018 VA examiners specifically found that the Veteran's hypertension was due to his obesity, life style choices, and genetics, noting that the Veteran's twin sister and grandfather had hypertension and that the Veteran's blood pressure had been reasonable prior to his weight gain.  As the VA examiners explained the reasons for their conclusions based on an accurate characterization of the evidence of record, their opinions, addressing both causation and aggravation, is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The Board has also considered the Veteran's statements concerning the etiology of his hypertension.  While the Veteran is competent to report symptoms related to his condition, the question of whether these symptoms are a result of or aggravated by a disease or injury that is due to service, or secondary to a service-connected disability, relates to an internal medical process that extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran's own assertions as to the etiology of his hypertension are not competent.

For the above stated reasons, the preponderance of the evidence weighs against a relationship between hypertension and service or a service connected disease or injury.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Left Knee

The Veteran contends that in February 2010 he was experiencing radicular pain down his left leg and numbness in his left foot, which caused him to miss the last two steps as he was going down the stairs.  As a result, he fell down the stairs and hit his left knee in a corner and was taken to the emergency room.  April 2010 treatment records reflect a complete tear of the patellar tendon with approximately 3.5 centimeter of gap between the proximal and distal fibers, with superior subluxation of the patella.  He was diagnosed with a left patella tendon rupture and underwent surgical repair in May 2010.  

VA and private treatment records reflect the Veteran's statements concerning the cause of his fall, and continuous left knee pain following the Veteran's fall and left patella tendon rupture with repair.

An April 2013 VA examination report documents that the Veteran was coming down the steps when his left foot gave out, causing him to fall and injure his knee.  The VA examiner opined that feet could not "give out" due to the type of bones and joints found in the foot, and that most likely the Veteran's knee gave out, but that his foot could not "give out" and cause the fall he described.  As such, the examiner opined that the Veteran's left knee disability was less likely than not caused by or a result of service as feet could not "give out." 

During his April 2017 hearing, the Veteran again explained that at the time of the fall he was experiencing radicular pain down his left leg and numbness in his foot.  As a result, he missed some steps as he was coming down the stairs, which caused his knee to buckle and his fall down the stairs.  

A January 2018 VA examination report reflects the Veteran's statements that at the time of the fall he was experiencing sharp pain and numbness in his left leg and foot, which caused him to miss two steps and fall, thus hitting his left knee against the wall.  Nevertheless, the examiner noted that on physical examination his paresthesia was mild, he had normal sensation with pinprick, no pain, and occasional episodes of numbness and tingling.  The examiner opined that the Veteran's left knee disability was less likely than not caused by or aggravated by the Veteran's service-connected left foot paresthesia because a traumatic fall could happen to anyone with or without paresthesia.

Given the evidence of record, the Board finds that the evidence is in relative equipoise and that service connection for a left knee disability is warranted.  The Board finds that the April 2012 VA examiner misunderstood the Veteran's statements about his foot "giving out" and failed to address the Veteran's contention that his radicular pain and foot numbness caused him to miss some steps and fall down the stairs.  Further, while the January 2018 VA examiner addressed the Veteran's statements that he was experiencing sharp pain and numbness in his left leg and foot, which caused him to miss two steps and fall, thus hitting his left knee against the wall, he based his opinion on the Veteran's current symptoms and did not discuss the Veteran's statements as they pertained to the cause of his fall.  Thus, the Board finds that the April 2012 and January 2018 VA examinations are inadequate. 

The above reflects that the evidence before the Board as to the issue of whether the Veteran's left knee disability is related to his service-connected left foot paresthesia consists of inadequate negative VA nexus opinions and competent, credible lay testimony indicating that the Veteran was experiencing sharp pain and numbness in his left leg and foot, which caused him to miss two steps and fall, thus hitting his left knee against the wall.  In these circumstances, a remand for another VA opinion on this issue could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination"); Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  

Rather, as the evidence is at least evenly balanced as to whether the Veteran's left knee disability was caused by his service-connected left foot paresthesia, the Board will resolve the reasonable doubt created by this relative equipoise in the evidence in favor of the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Entitlement to service connection for a left knee disability is therefore warranted.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006)("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").

III. Higher Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's left foot paresthesia is rated at 10 percent disabling under 38 C.F.R. § 4.124a, DC 8520 as incomplete paralysis of the sciatic nerve, effective April 4, 2006.  The Veteran filed a claim for increased rating for left foot paresthesia on December 22, 2010.

Under DC 8520, a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or (very rarely), lost.  Id.

Neither the Rating Schedule nor the regulations provide definitions for descriptive words such as "mild," "moderate," "moderately severe," and "severe."  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, note at "Diseases of the Peripheral Nerves."  VA's Adjudication Manual, which is not binding on the Board, gives the following guidance on cases where a peripheral nerve disability is only manifested by sensory impairment: "To make a choice between mild and moderate, consider the evidence of record and the following guidelines: The mild level of evaluation would be more reasonably assigned when sensory symptoms are recurrent but not continuous, assigned a lower medical grade reflecting less impairment, and/or affecting a smaller area in the nerve distribution. Reserve the moderate level of evaluation for the most significant and disabling cases of sensory-only involvement.  These are cases where the sensory symptoms are continuously assigned a higher medical grade reflecting greater impairment and/or affecting a larger area in the nerve distribution." VA Adjudication Procedures Manual, III.iv.4.G.4.b (October 25, 2016).

A May 2011 VA examination report reflects no affected nerve of the left lower extremity.  On examination, the Veteran had normal test results for muscle strength testing, vibration, position sense, pain or pinprick, and light touch.  There was no dysesthesias and no muscle atrophy.  The examiner found no diagnosis pertaining to left foot paresthesia.

During his December 2013 hearing before the RO, the Veteran testified that he experienced aching, throbbing pain in his left foot when he walked, that he could not stand for very long, and that his foot was numb.  He stated that the left foot caused him to fall whenever it was numb because he could not feel where he was stepping. 

During his April 2017 hearing before the Board, the Veteran testified that his left foot was numb all the time into the toes and had been like that for years.  He explained that his foot "got tired" all the time and that he had sharp pains.  He stated that when he had sharp pains, he felt that he could not step on the foot and instead tried to put his weight on his right side.  He was unable to stand, walk, or move as well as he used to because of his left foot.  He reported that he had stairs in his house, and that he would come down in the morning and stay downstairs all day, mostly sitting on his sofa.

A January 2018 VA examination report reflects paresthesia of the left foot associated with a service-connected lumbar spine disability.  The Veteran reported that he had numbness and tingling all over his left foot that resolved with propping up his left foot.  He denied any pain.  On physical examination, the examiner noted mild left paresthesias and/or dysesthesias and mild left numbness.  Muscle strength testing and sensory examination was normal, and there were no trophic changes.  The examiner found that the Veteran had mild incomplete paralysis of the left sciatic nerve.

Based on the evidence above, the Board finds that a rating in excess of 10 percent for left foot paresthesia is not warranted.  

In this regard, the Board notes that while the Veteran complained of left foot pain and numbness, muscle strength testing, sensory examination, and deep tendon reflexes were normal.  Further, the March 2011 VA examiner found no symptoms for left foot paresthesia, and the January 2018 VA examiner specifically found that the Veteran had mild incomplete paralysis of the left sciatic nerve.  While the description of the level of impairment by health care professionals is not dispositive, and the question of whether impairment is mild, moderate, or severe is ultimately an adjudicatory one, the assessment that the radiculopathy was mild is consistent with the above evidence of record, to include the mostly normal examination findings. 38 C.F.R. § 3.100(a) (2017) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  

As such, the evidence of record reflects left foot paresthesia that more closely approximates mild severity from December 22, 2010, the date the Veteran filed his claim for increased rating.  The evidence of record does not indicate that the Veteran had symptoms more nearly approximating moderate incomplete paralysis of the left sciatic nerve at any time pertinent to the appeal period.

The Board has also considered the Veteran's contentions that his left foot paresthesia is more disabling than his currently evaluated ratings.  The Veteran is competent to report that he has radiating pain, numbness, or sharp pains.  The guidance provided in the Note accompanying 38 C.F.R. § 4.124a and in the Adjudication Manual reflect, however, that the Veteran's statements by themselves do not provide the basis for a higher rating given the mostly normal examination findings.

For the foregoing reasons, the preponderance of the evidence reflects that the symptoms of the Veteran's left foot paresthesia do not more nearly approximate moderate incomplete paralysis.  The benefit of the doubt doctrine is therefore not for application and the claim for a rating in excess of 10 percent for left foot paresthesia must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 4.3.

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for HTN, to include as secondary to service-connected MDD and PTSD, is denied.

Entitlement to service connection to status post left patella tendon rupture as secondary to service-connected left foot paresthesia is granted.

Entitlement to a rating in excess of 10 percent for service-connected left foot paresthesia is denied.


REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the remaining claims.

Migraines

The Veteran contends that he has migraines, to include as secondary to his service-connected PTSD and MDD.

STRs reflect a January 1974 enlistment report of medical history noting severe or frequent headaches.  The physician noted that the Veteran had tension headaches for which he did not take medication.  There is no enlistment report of medical examination, and there are no other notes listing complaints, treatments, or diagnoses for migraines or headaches.

When there is evidence that a disorder had its onset prior to service, questions relating to the presumption of soundness arise.  Every veteran is presumed to have been in sound condition when examined, accepted, and enrolled into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C. §§ 1111.  The term "noted" refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304 (b).  When a condition is not noted on entry into service, the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The term "noted," in 38 U.S.C.A. § 1111 , refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304 (b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  In this case, the Veteran's STRs only contain a notation of migraines at enlistment in his report of medical history; there is no enlistment report of medical examination.  Thus, the Veteran is presumed sound as to migraines and this presumption can only be rebutted with clear and unmistakable evidence that it preexisted service and was not clearly and unmistakably aggravated by service.

A January 2018 VA examination report reflects that the Veteran's migraines clearly and unmistakably existed prior to service and were less likely than not aggravated beyond its natural progression by an in-service event, injury or illness.  In this regard, the examiner noted that the Veteran's enlistment examination report of medical history noted frequent or severe headaches, described as tension headaches; and there were no STRs to support frequent visits for his headaches while in the military or shortly after leaving the military.

However, the Board finds that an addendum opinion is necessary to clarify the examiner's conclusion.  As stated above, the Veteran is presumed to be sound at the time of enlistment and therefore a remand is necessary to determine whether migraines clearly and unmistakably pre-existed service, and if so whether they clearly and unmistakably did not undergo an increase in underlying disability during service.  The examiner's statement that it was as likely as not that migraines were not aggravated beyond their natural progression referenced an inapplicable level of certainty.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

TDIU and SMC

The Veteran contends that he is unemployable due to his service-connected disabilities.  Specifically, the record reflects that the Veteran was working as a janitor prior to his left knee injury and had to stop shortly thereafter due to his knee and back disabilities.  While the Board's prior decision granted the Veteran a 100 percent disability rating for his PTSD and MDD, the issue of a TDIU is not necessarily rendered moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).  

The Board's decision herein to grant service connection for the Veteran's left knee disability may make him eligible for SMC pursuant to 38 U.S.C. § 1114(s).

Inasmuch as the RO's initial rating for the Veteran's now service-connected left knee disability may impact the Veteran's eligibility for SMC and TDIU, the Board finds these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, adjudication of the claims for entitlement to a TDIU and SMC must be deferred.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Request an addendum opinion as to the etiology of the Veteran's migraines from the January 2018 VA examiner.  (If the examiner is no longer available, forward the claims file to an appropriate VA medical professional.)  The entire claims file, and a copy of this remand, must be provided to and reviewed by the examiner.

After reviewing the record, the examiner should indicate:

(a) whether any migraines clearly and unmistakably existed prior to service; and, if so,

(b) whether the migraines were clearly and unmistakably not aggravated as result of the Veteran's military service.  The "at least as likely as not" standard should not be used in making this determination.

The examiner must provide a rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After implementing the Board's decision granting service connection for a left knee disability and completing any additional development deemed necessary, readjudicate the claims service connection for migraines, a TDIU, and SMC.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), which addresses all of the evidence obtained after the issuance of the last statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


